ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Tessada & Associates, Inc.                   )      ASBCA No. 59446
                                             )
Under Contract No. NNA09DB40C                )

APPEARANCE FOR THE APPELLANT:                       Tami J. Howie, Esq.
                                                     Executive Vice President and General Counsel

APPEARANCES FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                     NASA Chief Trial Attorney
                                                    Colleen Burt, Esq.
                                                    Kevin F. Kouba, Esq.
                                                     Trial Attorneys
                                                     NASA Ames Research Center
                                                     Moffett Field, CA

              ORDER OF DISMISSAL FOR FAIL URE TO PROSECUTE

       By letter to the Board dated 20 November 2015, with supporting attachments,
government counsel advised the Board that appellant's assets had been acquired by Fort
Sill Apache Industries, LLC (FSA Industries) and that appellant's counsel had accepted a
new position at a different business enterprise.

       By letter to appellant's counsel dated 23 November 2015, the Board ordered
appellant's counsel to advise the Board whether she remained counsel of record in the
appeal and whether the "appellant remains a corporate entity in pursuit of this appeal, or
whether FSAIL or other successor entity currently is in pursuit of this appeal." Appellant
was also copied on this Order at its last known business address. Neither appellant nor
appellant's counsel responded to this Order.

       By letter to appellant's counsel dated 12 January 2016, the Board issued an Order
to Show Cause, directing appellant to show cause, no later than 1 February 2016, why
this appeal should not be dismissed with prejudice for failure to prosecute. Appellant
was also copied on this Order at its last known business address. Neither appellant nor
appellant's counsel responded to this Order.

       By letter to FSA Industries dated 2 February 2016, the Board ordered FSA to
contact the Board in writing, no later than 1 March 2016, if it was the successor to
appellant and wished to prosecute this appeal on its behalf. The Order concluded as
follows: "If the Board does not hear from you by 1 March 2016, it may DISMISS THIS
APPEAL WITH PREJUDICE FOR FAIL URE TO PROSECUTE WITHOUT
FURTHER NOTICE." FSA Industries did not respond to this Order.

        In view of the foregoing ASBCA No. 59446 is hereby dismissed with prejudice
for failure to prosecute, under Board Rule 17.

       Dated: 7 March 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                         I concur




                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59446, Appeal ofTessada &
Associates, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2